Case 1:20-cv-00452-WJM-SKC Document 119 Filed 05/03/21 USDC Colorado Page 1 of 3




                     UNITED STATES DISTRICT COURT
                                                 for the
                                      District of Colorado
                                                           Case No.   20-cv-00452-WJM-SKC
                  Tiffany Grays, pro se
                       Plaintiff(s)

                          -V-

      Equifax Inc. d/b/a/ Equifax Information
   Services LLC., Trans Union LLC., Innovis
   Data Solutions, Inc., Navient Corporation d/b/a
                Navient Solutions, Inc.
                     Defendant(s)



           PLAINTIFF’S STATUS REPORT ON OUTSTANDING
                       DISCOVERY DISPUTES
          Plaintiff Tiffany Grays, pro se, files this Status Report pursuant to ECF No. 115 as the

   following discovery disputes remain pending before the Court. Plaintiff’s Status Report is

   untimely, as Plaintiff was hospitalized and was just released with COVID. Plaintiff conferred

   with counsel for Navient who was agreeable to Plaintiff filing this Status Report today.

           The following discovery disputes remain pending before the Court:

          Plaintiff’s Motion to Compel Defendant NSL’s Compliance with Federal Rules of Civil

   Procedures 26 and 34, to deem responses admitted under Rule 36, and for sanctions under Rule

   37, Leave to amend the scheduling order and to file the Third Amended Complaint, all in ECF

   No. 103.

      1. Deem the Second RFAs as admitted;

      2. Compel NSL’s compliance with the Rules for the duration of the case;




                                                     1
Case 1:20-cv-00452-WJM-SKC Document 119 Filed 05/03/21 USDC Colorado Page 2 of 3




      3. Compel NSL to provide the contact information for every person identified in

         Interrogatory 14;

      4. Amend the Scheduling Order by:

             a. Increase admissions and interrogatories by an additional 10 requests each;

             b. Increase depositions for the Plaintiff to 25;

             c. Giving parties 90 days after the entry of its Order to,

                     i. Service of Interrogatories, Requests for Production of Documents and/or

                         Admissions;

                     ii. Amend Pleadings; and

                    iii. Allow Plaintiff to Conduct Depositions

      5. Award reasonable costs, expenses, and fees to the Plaintiff in preparing and filing this

         motion.

      6. NSL has failed to supplement any responses provided. There are additional entries in

         Plaintiff’s records since NSL made the original disclosures, which NSL has not disclosed.

         When asked to supplement, NSL asked Plaintiff to supplement her disclosures, which

         Plaintiff had already done.




                                        Respectfully Submitted,



                                                                            /s/ Tiffany Grays, pro se
                                                                                      Tiffany Grays
                                                                                   PO Box 472322
                                                                                Aurora, CO 80047
                                                                                    (720) 623-1883
                                                                            Legalgrays@gmail.com


                                                   2
Case 1:20-cv-00452-WJM-SKC Document 119 Filed 05/03/21 USDC Colorado Page 3 of 3




                     UNITED STATES DISTRICT COURT
                                              for the
                                     District of Colorado

   Tiffany Grays, pro se                                     20-cv-00452-WJM-SKC
           v
   Navient Solutions, et al



                          CERTIFICATE OF SERVICE

   I hereby certify that on the 3rd day of May 2021, I have filed the foregoing with the Clerk of
   Court using the CM/ECF system, which will also e-mail a true and correct copy of this document
   to the following:
   DOCUMENT: PLAINTIFF’S STATUS REPORT ON OUTSTANDING DISCOVERY
   DISPUTES
    Jordan S. O’Donnell
    jodonnell@hinshawlaw.com
    Dennis N. Lueck
    DLueck@hinshawlaw.com
    Counsel for Navient Defendants

                                                                         /s/ Tiffany Grays, pro se
                                                                                    Tiffany Grays
                                                                                 PO Box 472322
                                                                              Aurora, CO 80047
                                                                                  (720) 623-1883
                                                                          Legalgrays@gmail.com




                                                 3
